Citation Nr: 0618430	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  98-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include psoriasis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to January 1977 and in the Army National Guard from April 
1987 to April 1990.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The competent medical evidence of record demonstrates that a 
skin disorder, to include psoriasis, is not related to active 
military service, or to any incident therein.


CONCLUSION OF LAW

A skin disorder, to include psoriasis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for psoriasis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to post-remand adjudication of the 
veteran's claim for entitlement to service connection for 
psoriasis, April 2005 and October 2005 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because neither issue 
was appealed.  See Dingess /Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA examinations, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases may be presumed to have 
been incurred during service if they first became manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service entrance and discharge examinations are negative for 
any skin conditions.  Service medical records from February 
1975 indicate paronychia of the right ring 


finger was diagnosed and incision and drainage was conducted.  
In April 1975, the veteran was seen for a blister on his 
right thumb.

Subsequent to service discharge, January 1985 private medical 
records show that the veteran complained of itchy groin, 
shins, and scalp.  A few days later, the veteran presented 
with complaints of a red itchy rash on his thighs and penis.  
Examination revealed red scales on his thighs and penis.  The 
etiology was unclear and the examiner assessed either a 
fungal rash or psoriasis.  May 1986 private medical records 
note the veteran complained of a rash on his hands, 
specifically his right ring finger.  In July 1986, the 
veteran was seen for follow-up of the right ring finger rash.  
The veteran reported that the rash had spread, including to 
his left ring finger, lateral border of his left foot, and 
behind his right knee.  The assessment was history of 
seborrheic dermatitis and the examiner opined the rash was an 
allergic reaction.  September 1986 private records indicate a 
rash on the veteran's fingers, toes, and sides of feet.  Upon 
physical examination, there was scaly pink patches on the 
scalp, erythametous papules on the fingers, and patches on 
the feet and buttocks.  The impression was psoriasis.  
Private medical records from October 1986 and January 1987 
note skin rash and/or psoriasis.

In a January 1987 medical record completed for enlistment in 
the National Guard, the veteran reported a medical history 
that included April 1983 warts and seborrhea of the scalp and 
February 1986 seborrhea of the penis.  A January 1987 report 
of medical examination noted psoriasis during the prior year, 
that was diagnosed and under treatment.  The veteran was 
initially disqualified for service, but in April 1987, was 
granted a waiver for mild psoriasis.  In a January 1989 
report of medical history, the veteran noted intermittent 
psoriasis mostly on the hands and feet, only during the past 
year.  

Private medical records from January 1989 through November 
1989 note a psoriasis diagnosis.  A March 1990 private 
medical record indicated psoriasis of the buttocks and knees.  

Subsequent to the veteran's service in the National Guard, an 
August 1991 private record noted a very itchy red knee rash.  
A September 1991 private medical record, received by VA in 
August 2000, indicated the veteran reported a 4 or 5 year 
history of psoriasis.  The examiner found the veteran's skin 
was warm and dry with scattered psoriaform lesions, 
especially involving the finger and toenails, elbows, knees, 
and buttocks.  The examiner opined that the clinical findings 
suggested psoriatic arthritis.  

Thereafter, October and December 1991 private medical records 
indicate the veteran reported reduced symptoms and stable 
psoriasis.  The skin was warm and dry with scattered 
psoriatic lesions.  The assessment was psoriatic arthritis.  
In July 1992, the veteran's skin was warm and dry with 
relatively mild, erythematous psoriatic lesions, especially 
involving the fingertips.  The assessment was psoriatic 
arthritis.  October 1992 private records noted stable 
psoriasis.  The veteran's skin was warm and dry with 
psoriatic lesions.  December 1992 records indicated 
significantly improved psoriasis.  The veteran's skin was 
warm and dry with psoriasis and the assessment was psoriatic 
arthritis.  January 1993 private medical records indicated 
that the veteran's skin was warm and dry with active 
psoriatic lesions, especially on the hands.  A February 1993 
private record indicated the veteran's skin was warm and dry 
with psoriasis.  The assessment was psoriatic arthritis.  

An April 1993 record indicated that the veteran reported 
discomfort in his fingers, especially on the right hand.  The 
skin was warm and dry with active psoriasis on his hands, 
scalp, and trunk.  The assessment was psoriasis and psoriatic 
arthritis.  October 1994 private medical records indicate the 
veteran's skin was warm and dry with several areas of active 
psoriasis.  The assessment was psoriatic arthritis.  November 
1994 private records also indicate the veteran's skin was 
warm and dry with psoriasis on his hands and head.  The 
assessment was psoriatic arthritis, relatively well-
controlled.  

A December 1997 VA skin examination was conducted.  The 
veteran reported the onset of psoriasis during service, 
starting with the fingernails and intensifying with only 
transient relief from topical treatment.  Upon physical 
examination, there were a few psoriatic lesions of the face 
and scattered lesions of the lower abdomen and thighs.  There 
were approximately nickel-sized lesions of the knees and the 
patellae, multiple lesions of the feet and ankles, and 
involvement of the elbows, wrists, and penis.  The worst 
involvement was of the hands and fingernails.  The 
impressions were psoriasis and psoriatic arthritis. 

A December 1997 VA joints examination was conducted.  The 
veteran reported that while in the reserves, he developed 
psoriasis which steadily progressed since that time.  Upon 
physical examination, the examiner found diffuse patchy 
psoriatic lesions on both hands and the extensor surfaces of 
arms, the back, buttocks, and the lower extremities.  The 
veteran's hands revealed mild bogginess and swelling of the 
distal interphalangeals.  The impression was apparent 
psoriasis with the possibility of articular manifestations of 
psoriatic arthritis.  The examiner noted that x-rays of the 
bilateral hands showed mild proliferative changes in the 
distal joints.  There was no clear evidence of psoriatic 
arthritis, although the diagnosis was not excluded.  A 
February 1998 VA medical record assessed psoriasis of the 
hands, wrists, elbows, knees, thighs, and buttocks.  

A January 2001 private medical record noted red scaling on 
the veteran's face and a cyst on his chest.

At the October 2004 Board hearing, the veteran stated that 
subsequent to service discharge, he was first treated for a 
skin disorder in 1981 and that it was the same skin disorder 
as diagnosed in service.

A January 2006 VA skin examination was conducted.  The 
veteran reported psoriasis was diagnosed in 1981 and had 
progressively worsened.  Upon physical examination, the 
veteran had large psoriatic patches on his body.  The patches 
were thick, leathery, white, flaky, very reddened, and very 
dry.  The examiner noted that 10 percent of the visible body 
surface was affected and that 50 percent of the total body 
surface was affected.  The diagnosis was psoriasis.  The 
examiner noted that the veteran's inservice paronychia 
resolved and no other skin condition had been noted until the 
diagnosis of psoriasis.  The examiner found that upon review 
of medical literature, paronychia is not usually associated 
with psoriasis.  The examiner opined that the current 
psoriasis was not as likely as not related to the inservice 
paronychia.


The Board finds that the competent evidence of record does 
not support a finding of service connection for a skin 
disorder, to include psoriasis.  The veteran has a current 
diagnosis of psoriasis.  The veteran stated that the 
inservice paronychia is the same as his current psoriasis.  
Although the veteran's lay testimony is competent to 
establish symptoms of a disorder, it is not competent to 
establish that his current psoriasis is related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that the veteran is not qualified to offer a medical 
opinion).  The most recent VA examiner opined that the 
veteran's psoriasis was not related to service because the 
inservice skin disorder, paronychia, is not related to 
psoriasis; the paronychia was resolved without residuals; and 
no other skin disorder was noted until the psoriasis was 
diagnosed, which was not until at least 1985.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (holding that the 
question of whether the veteran's disorder is etiologically 
related to service requires competent medical evidence); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).  Accordingly, service connection 
for a skin disorder, to include psoriasis, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, to include psoriasis, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


